Case 1:18-cv-00259-KAM-JO Document 207 Filed 10/22/19 Page 1 of 2 PageID #: 3289
                                                                                                                (I
                                                                                                          iiO

                                 UNITED STATES DISTRICT COURT                                             p
                                 EASTERN DISTRICT OF NEW YORK                                           •Si.y



 YELENALYSYAK,
 Individually and on Behalf of All Others
 Similarly Situated,
                                                            Case No.: 18 Civ. 259(KAM)(JO)
                    Plaintiff,




 HOME ATTENDANT SERVICE OF HYDE
                                                   STIPULATION AND[PKDF03EB-]ORDER OF
                                                    VOLUNTARY DISMISSAL PURSUANT TO
 PARK,INC.(d/b/a HOME ATTENDANT
                                                                F.R.C.P. 41(a)(l)(A)(ii)
 SERVICES OF HYDE PARK),

                    Defendant.



        IT IS HEREBY STIPULATED AND AGREED by the undersigned attorneys for all parties

 in this action that this matter shall proceed to arbitration before Martin F. Scheinman, Esq. under

 the following arbitration procedures described below:

        (1)     The parties agree that all discovery procedures available under the Federal Rules
                of Civil Procedure will be available in the arbitration and that Mr. Scheinman wil
                have the authority to resolve all discovery disputes;

        (2)     All rulings previously made in this litigation will be the law of the case;

        (3)     Specific to the facts present in this case and for resolution of the pending issues
                before the Court, the parties agree to hold arbitration on a class-wide basis; and

        (4)     Defendant will pay all arbitration costs.

        IT IS FURTHER HEREBY STIPULATED AND AGREED by the undersigned attorneys

 for all parties in the above-captioned action that all rulings by Mr. Scheinman shall be final and

 binding and that Plaintiffs' claims shall proceed to a trial/arbitration within 30-days from the da

 ofthis Court's entry ofthis stipulation and proposed order. The parties further agree that all Class

 Members will be promptly notified of the arbitrator's merits rulings and that any Class Member
  Case 1:18-cv-00259-KAM-JO Document 207 Filed 10/22/19 Page 2 of 2 PageID #: 3290



'' 'that does not want to be bound by the arbitrator's ruling will have the opportunity to opt-out ofthe

    Class.


             IT IS FURTHER HEREBY STIPULATED AND AGREED by the undersigned attorneys

    that they shall withdraw all pending motions, that all remaining deadlines in this action be stayed
    pending the dismissal of the pending action, and that the claims of Plaintiff Yelena Lysyak ale
    hereby voluntarily dismissed without prejudice, pursuant to the Federal Rule of Civil Procedure

    4UaVlVAViiV




    Dated: October 16, 2019                               Dated: October 16, 2019

    Wittels Law,P.C.                                      Garfunkel Wild, P.C.



    By: /s/ Steven L. Wittels                            By:    /s/ Salvatore Puccio
          Steven L. Wittels, Esq.                                Salvatore Puccio, Esq.
          Attorneyfor Plaintiff                                  Attorneyfor Defendant
             18 Half Mile Road                                   111 Great Neck Road
             Armonk,NY 10504                                     Great Neck, New York 11021
             Telephone:(910)476-7253                             Telephone:(516)393-2200
             slw@witttelslaw.com                                 spuccio@garfunkelwild.com



    Dated:                                SO ORDERED



                                        /s/ USDJ KIYO A. MATSUMOTO
                                                 liyo A. Matsumoto
                                          UNITED STATES DISTRICT JUDGE




          n't /2cf Cu.
          IjiA w
